DETAILED ACTION
The following Final action is in response to applicant’s amendments received on 11/17/2021. Currently, claims 1, 2, 5-8, 10-17, 19, 21-23, 25 and 26 are pending and have been considered below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, 10-17, 19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 7644070) in view of Samir (WO 0177935 A2) in view of Kark (US 2002/0107761)
Concerning claim 1, 11, and 19, Hsieh discloses in a computing environment, a system comprising, memory and one or more processors coupled to execute at least some of the memory, the system further comprising: 
an integration component comprising a channel partner identifier (ID) generator that creates a unique ID for each of channel partners at different hierarchical levels, including channel partners at a first hierarchical level and channel partners at a second hierarchical level, wherein to create the unique ID for each of the channel partners, the channel partner ID generator is to: 
extract respective unique data for each of the channel partners from at least one of a plurality of data sources, wherein the respective unique data for each of the channel partners comprises a plurality of a channel partner name, a channel partner address or portion of the address, and a telephone number (Hsieh, col. 5, lines 10-15, i.e., the resolver parses transaction records to identify business name and address information, see e.g., Fig. 2, to  specifically identify the customers, distributors, resellers, or other participants that are imprecisely identified by the transaction record by way of inaccurate, missing typographical errors in trade name, trademark, business entity name, or address data); and 
generate the unique ID for each of the channel partners based on the respective unique data for each of the channel partners (Hsieh, col. 7-8, participant identification component)
Hsieh does not explicitly specify, however Samir teaches wherein to generate the unique ID for each of the channel partners, a part of the respective unique data for the respective channel partner is concatenated wit identifier data (page 24, regarding generating an ID associated to a vendor and vendor’s product wherein “The generated ID will be formed by the concatenation of the vendor name, the brand name and the model name”)


Hsieh does not explicitly disclose wherein the integration component is to integrate channel partner data from the plurality of data sources into channel partner database records to be stored in an integrated channel partner database. However, Kark discloses such methods (Kark, ¶¶75-76)
It would have been obvious to one of ordinary skill in the art at the time of filing to have combined data performance data from reseller and distributor sources with the motivation of integrating reseller data into a process to which they were traditionally external as taught by Kark e.g., ¶26 over that of Hsieh.
wherein the channel partners at the first hierarchical level are associated with a location and the channel partners at the second hierarchical level are associated with the channel partners at the first hierarchical level (Hsieh, col. 4, lines 32-67, i.e., resolver identifies the location information within a transaction record by geo-coding the location information from a transaction record and using the geo-code information to identify or select one or more candidate reference records); and
the integration component is coupled to or incorporates a set of rules that detect different terminology, corresponding to data in channel partner database fields or terms, or both, among the plurality of data sources, that have a similar meaning and convert the different terminology to a common term (Hsieh, col. 5, lines 10-25, i.e., uses lexical processing of business name/address information and both spatial analysis/matching and lexical analysis/matching to create an association between a transaction record to reference records; and col. 6, lines 10-12, cooperate to identify and select a single candidate reference record that can be matched to the transaction record);

predictive analysis logic configured to, input attributes of a channel partner or potential channel partner into the model to receive output corresponding to the channel partner or the potential channel partner, use the output to determine a prediction score to identify high performing partners and lesser performing partners (Hsieh, col.  6, line 61-col. 7, lines 1-29, i.e., learning database 307 used to store records related to specific learned matches; populate database with information obtained whenever a high-confidence match is made either automatically or manually and  developing a learning database 307 involves, for example, learning particular abbreviations, common misspellings, product names, trade names, and other implementation specific information that causes difficulty in precisely identifying a channel participant from a transaction record. The algorithms compensate for domain-specific, company specific, and/or systemic difficulties in transaction records thereby increasing the reliability of the downstream matching processes), and  
develop a lookalike model to validate the model and determine key attributes of the high performing partners and of the lesser performing partners (Hsieh, col. 7, lines 4-29, system can be configured to continually learn from instances where the automated processes 309 resolved a transaction with a high degree of confidence, or did not resolve a transaction record with sufficient precision and so matching was referred to manual identification processes 311. Using the learning database 307, a record can be created that creates an association between the trade name and the business name, thereby enabling 
an automated action logic based upon the output from the model, at least one of make a financial decision and communicate with another technological system logic to adjust a budget (Hsieh, col. 1, line 57-col. 2, line 33, describing various decisions and budget/financial considerations that depend on the accuracy of the partner information).  
 	Concerning claims  2 and 13, Hsieh in view of Kark discloses wherein the predictive analysis logic is coupled to reseller data, the predictive analysis logic further configured to evaluate the prediction score with respect to at least one other prediction score (i.e., a threshold) of the reseller data (Hsieh, col. 9, lines 19-22, when the best score is greater than some pre-defined threshold, assign the candidate's reference number to the transaction record, and consider the transaction record to be matched). 
Concerning claims  5, Hsieh in view of Kark discloses the system of claim 1 wherein the historical analysis logic comprises at least one predetermined analytic method configured to output statistical information with respect to the at least two channel partners (Hsieh, col. 6, lines 18-22, determining a score that quantifies the degree to which two strings or values match each other. Potential matches can be sorted by score, and potential matches with sufficiently high scores can be deemed matches for purposes of further processing.)  
Concerning claims  6, Hsieh in view of Kark discloses the system of claim 1 wherein the predictive analysis logic comprises at least one predetermined analytic method configured to output statistical information with respect to the channel partner (Hsieh, col. 9, lines 30-35, best score is greater than some pre-defined threshold).  
Concerning claims  7, 14, and 26 Hsieh does not disclose however Kark discloses wherein the integration component combines/joins data from a data source related to reseller performance and a data source related to distributor performance (Kark, [26], 
Concerning claims  8, Hsieh in view of Kark discloses the system of claim 1 wherein the plurality of data sources include at least one of: an incentive-related data source, a customer data source, a firmographics data source, a marketing data source, a coverage data source or a spend data source (Hsieh, Fig. 1, representing at least customer data source and firmographic data source).  
Concerning claims  10, Hsieh in view of Kark discloses the system of claim 1 wherein the integration component is coupled to or incorporates a set of queries configured to dynamically update at least one field in at least one record when at least one other field in another record is changed in the integrated channel partner database or in a data source (Hsieh, col. 7, line 63-65, i.e., learning database 307 serves as a lookup table, and gets changed as revisions are made).  
Concerning claims  12, Hsieh in view of Kark discloses the method further comprising creating a unique ID for at least some of the channel partner database records (Hsieh, col. 9, Table 1, When the best score is greater than some pre-defined threshold, assign the candidate's reference number to the transaction record).
Concerning claims  15 and 25, Hsieh does not disclose however Kark discloses wherein integrating the channel partner data includes providing a derived field in the channel partner database records (Kark, -¶83, A similar field in the CATEGORY table described below stores a similar count value for convenience of access. Such values can be derived from the records of the entire catalog database but are more rapidly determined by maintaining them as fields in the database file.  The motivation to combine the references is the same as provided above.
Concerning claims  16 , Hsieh does not disclose however Kark discloses the method of claim 15 further comprising, dynamically updating the derived field in a first channel partner database record based upon a change to another field in a second channel 
Concerning claims 17, 22, and 23, Hsieh in view of Kark discloses wherein the integration component is to perform at least one of historical analytics and predictive analytics based on the database view (Hsieh, e.g., Fig. 2, building the table), wherein to perform the at least one of historical analytics and predictive analytics comprises predicting a channel partner's potential financial benefit to another channel partner, making a financial decision, maintaining an incentive structure data store, and determining incentives (Hsieh, col. 2, line 26-31, describing various decisions and budget/financial considerations that depend on the accuracy of the partner information).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 7644070) in view of Samir (WO 0177935 A2) in view of Kark et al. (US 2002/0107761) discloses the as applied to claim 19 above, and further in view of Hunt et al. (US 2009/0018996).
Concerning claims 26 , Hsieh in view of Kark discloses the method one or more machine-readable media of claim 19 wherein the machine-executable instructions to build the model further comprise instructions for: building the model via logistic regression (Hunt, [1339] In embodiments, an automated analytic approach and custom modeling approach may be based on state-of-the-art statistical modeling providing the accurate and actionable results. The system may measure activity capable of having a material impact on business, provided metrics exists to reflect the level of that activity occurring in the marketplace. The system may use a regression model that provides an integrated way to quantify the effects of marketing vehicles on sales, as well as the effects of other factors).
.

Response to Arguments
Applicant’s arguments are directed to newly added or amended limitations that are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification. Further, the arguments are moot in view of the new grounds of rejections by Samir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bentley et al. discloses a system for interfacing disparate partner systems
Hsieh discloses a method for improving resolution of channel data
Neumann et al. discloses an interface and business object model for business partner relationship and business partner hierarchy used for exchanging information about business partner.
Seguin discloses a method for global entity identification for partner data
Stoker discloses a business integration system and unique identifier assignment methods. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624